Citation Nr: 0106315	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-14 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a latex allergy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1999.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cheyenne, Wyoming.

A hearing was conducted at the RO in September 1999 before a 
RO local hearing officer.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
clinically confirms the current presence of hearing loss.

2.  The veteran has not provided evidence demonstrating that 
she has a latex allergy which is related to active service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, nor was a sensorineural hearing loss manifest to a 
compensable degree within one year of the veteran's service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000).

2.  A latex allergy was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.380 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and her representative contend, in essence, that 
service is warranted for hearing loss and a latex allergy.  

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992). 

Hearing Loss

In addition to the laws and regulations cited above in terms 
of entitlement to service connection, organic diseases of the 
nervous system which become manifest to a degree of 10 
percent or more within one year from the date of separation 
from service shall be considered to have been incurred or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000); Hensley v. 
Brown, 5 Vet. App. 155 (1993).  

Furthermore, governing VA regulatory provisions set forth 
specific criteria by which hearing loss is deemed to 
constitute a disability for VA purposes.  
These provisions stipulate, at 38 C.F.R. § 3.385 (2000), that

Impaired hearing will be considered to be 
a disability when the auditory threshold 
in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 
26 decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

As noted by the veteran as part of her VA Form 9, Appeal to 
Board of Veterans' Appeals, dated in June 1999, her hearing 
loss happened while she was serving in the Air Force, and 
that she still does not have total hearing in her left ear.  
She added that it was sometimes difficult for her to hear if 
someone was on her left side.  The appellant's DD 214 
indicates that she served in the Air Force in a medical 
services capacity.  

The service medical records show that on examination at 
enlistment in August 1988 audiometric studies (ANSI-69) 
revealed audiometer thresholds of 15, 10, 5, 0, 10, and 15 
decibels for the right ear at 500, 1000, 2000, 3000, 4000, 
and 6000 hertz.  Audiometer thresholds were reported for the 
left ear as 20, 15, 15, 10, 15, and 30 at 500, 1,000, 2,000, 
3000, 4,000, and 6000 hertz.  The veteran is shown to have 
complained of bilateral ear pain in 1992.  Audiometer 
examination accomplished in April 1993 (ANSI 3.6 89) showed 
audiometer thresholds of 15, 15, 10, 0, 10, and 0 for the 
right ear at 500, 1000, 2000, 3000, 4000, and 6000 hertz.  
Audiometer thresholds were reported for the left ear, at 
similar hertz levels, as 10, 10, 5, 0, 10 and 15.  The 
veteran also is shown to have complained of right ear pain in 
July 1994.  The veteran is also shown to have complained of 
decreased right ear hearing in August 1996.  A consultation 
sheet, dated in September 1996, and showing that the veteran 
was referred for civilian medical care, indicates that 
chronic otitis media was diagnosed.  The record also showed 
that hearing was described as normal bilaterally.  The 
veteran also complained of right ear pain in November 1996.  
A letter dated in June 1998 from the Cheyenne Hearing Clinic 
shows that the veteran was seen in June 1998 for peripheral 
audiological assessment.  It was noted that the veteran had 
sustained a traumatic tympanic perforation of the left ear in 
June 1998.  Pure tone testing was noted to show normal 
hearing in the right ear, with mild to moderate conductive 
hearing loss in the left ear.  Speech reception thresholds 
were noted to be 100% bilaterally.  A report of examination 
at service separation is not of record.  

An undated VA Audiological Case History shows that the 
veteran complained of hearing loss and difficulty in hearing 
the television and when riding in a car.  She described her 
right ear as better than her left and described the hearing 
loss as stable.  

Private medical records on file are shown to include 
treatment records, dated from 1996 to 1998, from Southeast 
which show that the veteran was seen on a few occasions at 
Warren AFB clinic.  Acute otitis media, tympanic membrane 
perforation, and otorrhea were diagnosed in September 1996.  
A June 1998 treatment note shows that hearing testing 
revealed a conductive deficit in the left ear which was 
consistent with the size of the perforation.  

A VA Summary Report of Examination for Organic Hearing Loss 
dated in January 1999 shows that pure tone thresholds for the 
right ear were reported as 10, 10, 5, and 15 at 1000, 2000, 
3000, and 4000 hertz.  The average was noted to be 10.  For 
the left ear, at the same hertz levels, the findings were 
reported to be 25, 10, 10, and 20, with the average noted to 
be 16.  The findings were essentially noted to be within 
normal limits, with the exception of mild conductive hearing 
loss described concerning the veteran's left ear at 500 
hertz.  Speech recognition was described to be within normal 
limits bilaterally.  

A letter dated in May 1999, and shown to have been submitted 
by a private physician, William P. Gibbens, M.D., from the 
Southeast Wyoming Ear, Nose & Throat Clinic, P.C., 
(Southeast) indicates that the veteran had been examined in 
May 1999.  A history of a perforation of the left ear was 
noted to have occurred in 1988 as a result of the use of a Q-
tip.  Subsequent treatment was noted to have contributed to 
the healing of the veteran's left ear drum.  Dr. Gibbens 
commented that audiometric examination accomplished in May 
1999 had revealed a mild low frequency, mainly neurosensory 
hearing loss of the left ear.  The diagnosis was, in 
pertinent part, prior history of traumatic perforation of the 
left ear drum which had healed with some evidence of mild 
mixed low frequency neurosensory hearing loss.  Hearing was 
noted to still be within the normal range, with normal 
hearing in the right ear also reported.  

Audiological examinations conducted during the veteran's 
period of service, discussed above, do not show the presence 
of impaired hearing, which satisfies the specific criteria by 
which hearing loss is deemed to constitute a disability for 
VA purposes.  See 38 C.F.R. § 3.385 (2000).  Likewise, 
medical findings included as part of the above-discussed 
report of recent VA audiometric examination conducted in 
January 1999 do not show the presence of impaired hearing, 
pursuant to 38 C.F.R. § 3.385 (2000).  

To summarize, the statements provided by the veteran in the 
course of this appeal are considered competent evidence when 
describing the symptoms and incidents associated with her 
claimed hearing loss.  However, a lay person is not competent 
to make a medical diagnosis, or to relate a given medical 
disorder to a specific cause.   Espiritu v. Derwinski, 2 Vet. 
App. 492, 494.

Based upon the evidence of record, the Board finds that 
competent evidence has not been submitted demonstrating the 
presence of impaired hearing, pursuant to 38 C.F.R. § 3.385 
(2000).  The only evidence of hearing loss is the veteran's 
own opinion which is not competent to establish a medical 
nexus.  Grottveit, supra, at 93; Espiritu, supra, at 494.  
Consequently, the Board finds that there is no reasonable 
possibility of establishing a claim for service connection 
for hearing loss.  Brammer, supra.

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would serve to 
establish this service connection claim.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps, supra, at 344.

Latex Allergy

The veteran also contends, in essence, that she has a latex 
allergy which started while she was in the Air Force.  She 
claims that this allergy disorder began in earnest in 1996 as 
a result of her wearing latex gloves, especially those 
containing increased amounts of powder.  She complains of 
swelling and itching of her hands, face, neck, as well as of 
trouble breathing. 

The veteran's service medical records were reviewed.  An 
August 1988 enlistment examination report was negative for 
any complaints, findings, or diagnosis of a latex allergy.  
The veteran's skin was clinically evaluated as normal on 
examination conducted in April 1993.  A treatment record 
dated in January 1997 shows that that the veteran complained 
of an allergic reaction to latex.  Allergic reaction to latex 
gloves was diagnosed.  She also complained of latex allergy 
in March 1998.  The veteran is also shown to have been seen 
for complaints concerning her claimed latex allergy condition 
in April 1998.  It was noted that she first began to 
experience symptoms in approximately 1996.  The report noted 
that exposure to latex gloves caused the typical allergic 
rhinoconjunctivitis and swelling of her face and eyes.  The 
veteran was noted to have been able to generally avoid latex 
use at that point.  The report further noted that in 1997, 
upon beginning to work on wards with latex gloves, the 
veteran noticed typical allergic rhinoconjunctivitis on her 
first day.  It was mentioned that the veteran had been much 
better in a latex free environment and by using latex free 
gloves.  It was also noted that with exposure to powdered 
gloves from other individuals, the veteran would have 
allergic conjunctivitis and occasional rhinitis symptoms.  
Examination showed that conjunctiva and lids were described 
as normal, and that there were no allergic shiners or 
allergic crease.  Additionally, a July 1998 treatment record, 
under "Medication Allergies," listed latex.  Also, as 
mentioned above, a report of examination at service 
separation is not of record.

The veteran was afforded a VA General Medical examination in 
January 1999.  She provided a history of having a latex 
allergy which essentially started in 1996 as a result of her 
wearing latex gloves, especially those containing increased 
amounts of powder.  She also complained of swelling and 
itching of her hands, face and neck, as well as experiencing 
trouble breathing.  It was also reported that Benadryl was 
used the last time after two minutes of wear, and that she 
had symptoms which lasted two hours, even with the use of 
Benadryl.  While latex allergy is shown to have been 
diagnosed, review of the examination report does not show 
that the examiner documented that any symptomatology 
associated with such an allergy was shown to be manifested.    

As noted above, a hearing was conducted at the RO in 
September 1999.  It was noted that a latex allergy was 
diagnosed during the veteran's period of service and that 
this condition had caused her to experience some residual 
effects.  It was also noted that the veteran, due to her 
allergic disorder, had been required to be retrained in a 
different job.  The veteran testified that in her capacity as 
a medical technician in service she was required to wear 
latex gloves, and that, as a result, her hands and face 
swelled and that she also experienced trouble breathing.  She 
claimed that she was currently allergic to all types of 
latex, including balloons.  She added that in her present 
capacity as a medical professional with the Air National 
Guard she must wear non-latex gloves.  The veteran added that 
the use of Benadryl helps when she has an allergic reaction, 
but that, even with such use, the swelling does not go down 
for at least a day.  She also mentioned that she did not have 
a problem with such latex allergies prior to her service 
enlistment.  

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380 (2000).  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as a natural 
progress nor as due to the inherent nature of the disease.  
However, seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be on the whole evidentiary showing.  Id.

Based upon the evidence of record, the Board finds that 
competent evidence has not been submitted demonstrating that 
the veteran currently has a latex allergy which is related to 
her period of active service.  There is evidence that the 
veteran experienced an allergy to latex while in service and 
thereafter.  That notwithstanding, allergic manifestations 
which subside upon the absence of or removal of the offending 
allergen are, by virtue of the above-cited regulation, deemed 
to be acute occurrences which heal without residuals.  The 
evidence of record in this instance demonstrates the 
existence of only an acute allergic reaction, without chronic 
disablement.  Current VA examination did not reveal any 
chronic disablement from the veteran's latex allergy.  The 
Board notes in this regard that VA compensation is payable 
only for a disease or injury productive of chronic 
disability.  38 U.S.C.A. § 1110, 1131 (West 1991).  
Consequently, the Board finds that there is no reasonable 
possibility of establishing a claim for service connection 
for latex allergy.  Brammer, supra.

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would serve to 
establish this service connection claim.  McKnight, supra; 
Epps, supra, at 344.

ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for a latex allergy is 
denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

